Citation Nr: 1537606	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-46 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of  50 percent prior to December 4, 2014 and in excess of 70 percent thereafter for adjustment disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and an October 2011 rating decision by VARO in Denver, Colorado.   

In April 2014, the Board remanded the appeal for additional development.  It now returns to the Board for appellate review.

A December 2014 rating decision increased the rating for the Veteran's adjustment disorder to 50 percent, effective August 30, 2010 and a 70 percent rating was assigned, effective December 4, 2014.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is associated with the claims file.  

The Veteran appointed The American Legion as his representative in July 2008, but in an April 2013 letter, the American Legion notified VA that it would no longer be representing the Veteran. The Veteran was advised that he could appoint another representative, but at his November 2013 hearing, the Veteran stated that he was willing to go forward without a representative, he testified without such assistance, and he has not otherwise indicated a desire to have representation.  
 
The service connection claims for right and left knee disabilities and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to December 4, 2014, adjustment disorder was manifested by limited social activities and impaired family relationships, anxiety attacks, flat affect and anxious and dysphoric mood, preoccupied thought, sleep difficulty, irritability, mildly impaired recent and immediate memory resulting in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  

2. From December 4, 2014, adjustment disorder was manifested by occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to constricted and tearful affect, anxiety and feelings of hopelessness, sleep impairment, difficulty concentrating and retaining information for class, weekly panic attacks, suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances.  

3. The competent evidence does not establish a hearing loss disability as defined by VA regulations.

4. The competent evidence does not establish a currently diagnosed disability of hemorrhoids.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent prior to December 4, 2014 and in excess of 70 percent thereafter have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).
2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.385 (2014).

3. The criteria for service connection for hemorrhoids, to include as secondary to service-connected IBS, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in April 2014 for the purpose of associating outstanding VA treatment notes with the claims file and scheduling VA examinations.  The post-remand record reflects that up-to-date treatment notes were added to the claims file and that VA examinations were completed in November 2014 and December 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the remand and that the Board may now proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2010 satisfied the duty to notify provisions with respect to service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records, private treatment notes, VA treatment notes, and the reports of September 2011, November 2014, and December 2014 VA examination were reviewed by both the agency of original jurisdiction and the Board in connection with adjudication of the claims. The Veteran has not identified any records that VA needs to obtain to ensure an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports, the examiners provided an assessment of the Veteran's disability that was based on all evidence of record. Nothing suggests that either examiner documented findings or a diagnosis inconsistent with the medical history outlined in the claims file; therefore, the Board finds the VA examination reports in this case adequate for rating purposes. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2013 Board hearing, the VLJ identified the issues to be discussed, but did not suggest additional evidence that might have been overlooked.  However, the Veteran offered detailed testimony as to his bilateral hearing loss and hemorrhoids, including in-service noise exposure, observed symptoms, and medical history. The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, to the extent the VLJ did not comply with the regulation regarding the conduct of hearings, the Board finds that the deficiency is rendered harmless by the Veteran's testimony and the outcome of this case as to those issues.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's adjustment disorder has been assigned a staged rating of 50 percent prior to December 4, 2014 and of 70 percent thereafter pursuant to 38 C.F.R.
 § 4.130, Diagnostic Code 9440 (2014).  The Veteran contends that his symptomatology is of a severity to warrant higher ratings. 

The regulations establish a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

 The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9440.

Relevant evidence includes the reports of February 2011 and December 2014 VA examinations. At the February 2011 VA examination, the Veteran reported waking up feeling sick to his stomach and feeling anxious and depressed in regard to his IBS symptoms. He stated that he has anxiety attacks when there is no bathroom available. He described his relationship with his wife as "alright" and indicated that he is able to participate in activities with his children as they get older. He identified one good friend, but not a lot of other friends. The Veteran reported that he avoids activities with others, particularly when they involve eating.  

The examiner found the Veteran to be clean and neatly groomed with hesitant, but clear and coherent speech.  Affect was flat and mood was anxious and dysphoric.  The Veteran was oriented to person, place, and time. Thought process was unremarkable, but content was preoccupied. Judgment and insight were intact.  There were no delusions or hallucinations. The Veteran reported that he had no trouble getting to sleep, but would wake in the middle of the night and be unable to get back to sleep.  He described irritability. Recent and immediate memory were mildly impaired, and remote memory was intact. The diagnosis was anxiety disorder, NOS, with depressive features and the examiner assigned a GAF score of 60.  The examiner stated that there was occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  

In December 2014, the examiner diagnosed unspecified anxiety disorder and unspecified depressive disorder and assigned a GAF score of 60. The Veteran stated that he and his wife have good times and bad times and endorsed good relationships with his children, but again described irritability in his interactions with them. He indicated that he was not employed, but was in the VA vocational rehabilitation program and attending college full-time. 

The examiner described the Veteran's affect as constricted and tearful.  Thought and speech were logical and coherent.  The Veteran endorsed depressed mood at least a part of every day.  He reported feelings of hopelessness and anxiety, as well as passive suicidal ideation.  He again reported difficulty staying asleep and difficulty concentrating and retaining information he had read for classes.  The Veteran denied any significant memory impairment.  The examiner documented symptoms of anxiety, weekly panic attacks, chronic sleep impairment, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, feelings of hopelessness, and poor concentration. The examiner indicated that there was occupational and social impairment with reduced reliability and productivity.
     
The Veteran receives mental health treatment through VA on a regular basis, but the treatment notes do not reflect symptoms of a greater severity than those documented at VA examination. Based on the above, the Board determines that a rating in excess of 50 percent is not warranted prior to December 4, 2014, and in excess of 70 percent is not warranted thereafter.  

The 50 percent rating contemplates the Veteran's limited social activities and impaired family relationships, anxiety attacks, flat affect and anxious and dysphoric mood, preoccupied thought, sleep difficulty, irritability, and mildly impaired recent and immediate memory. 38 C.F.R. § 4.130. A rating in excess of 50 percent is not warranted without impairment in most areas including not only social and family relations, work, and mood, but also in judgment and thinking.  While the Veteran was preoccupied, he was oriented to person, place, and time and had intact judgment and insight.  Further, no impairment of speech was noted.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Simply because this Veteran had anxious and dysphoric mood, anxiety attacks, and difficulties in social and family relationships, and the 70 percent level contemplates deficiency in these areas, does not mean his adjustment disorder rises to the 70 percent level. The 50 percent and 70 percent criteria each contemplate some form of mood impairment, limitations in forming and maintaining relationships, and the occurrence of panic attacks.  The Board must look to the frequency, severity, and duration of the impairment.  Id. Here, the Veteran's symptoms are expressly contemplated by the 50 percent rating criteria, which contemplate "disturbances" in mood, difficulty in establishing and maintaining effective work and social relationships, and panic attacks more than once per week. 38 C.F.R. § 4.130.  The 50 percent rating is adequate compensation for that impairment prior to December 4, 2014, and the Board finds that a higher rating is not warranted.  

From December 4, 2010, a 70 percent rating has been assigned in contemplation of the Veteran's constricted and tearful affect, anxiety and feelings of hopelessness, sleep impairment, difficulty concentrating and retaining information for class, weekly panic attacks, suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances.  A rating in excess of 70 percent is not warranted without total occupational and social impairment. As the record shows that the Veteran is participating in the vocational rehabilitation program and attending classes, the Board concludes that he is not totally occupationally and socially impaired.  While some of his symptoms may also be contemplated by a higher rating, the Board again contemplates the frequency, severity, and duration of that impairment, and concludes that the Veteran's symptoms from December 4, 2014 are compensated by the 70 percent rating.  Vazquez-Claudio, 713 F.3d at 117. Consequently, the Board determines that a rating in excess of 70 percent from December 4, 2014 is not warranted. 

GAF scores of 60 were assigned by the VA examiners, and VA treatment notes show scores of 62 and 65. A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disability. See 38 C.F.R. § 4.126(a).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the applicable rating criteria inadequate. adjustment disorder is rated under the General Formula for Rating Mental Disorders, which criteria the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability. 38 C.F.R. § 4.130, Diagnostic 9440. The Veteran's adjustment disorder is manifested by impairment of family, work, and social relationships, anxiety or panic attacks, disturbances of affect and mood, preoccupied thought, chronic sleep impairment, irritability, mildly impaired recent and immediate memory, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, feelings of hopelessness, and poor concentration. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability pictures represented by the 50 and 70 percent disability ratings assigned by the RO. Evaluations in excess of those assigned are provided for certain manifestations of adjustment disorder, but as noted above, the evidence demonstrates that those manifestations are not present in this case. The criteria for the 50 percent rating prior to December 4, 2010 and a 70 percent rating thereafter reasonably describe the Veteran's disability level and symptomatology during the respective periods. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required. See 38 C.F.R. § 4.130, Diagnostic Code 9440; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).
Further, the Board notes that under Johnson v. McDonald, 762 F.3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The December 2014 VA examiner diagnosed both unspecified anxiety disorder and unspecified depressive disorder, but also stated that the symptoms could not be differentiated.  Moreover, the change in diagnosis is not a sufficient reason for the Board to discount the findings. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, the evidence is insufficient for the Board to determine what symptoms are attributable to the service-connected adjustment disorder as opposed to any other diagnosed mental health disability. Therefore, the Board has contemplated all psychiatric symptoms as attributable to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition). There are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and while he is not working, he is participating in vocational rehabilitation, and has not asserted nor does the record suggest that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In fact, such an assertion would be inconsistent with the Veteran's participation in vocational rehabilitation.  Therefore, further contemplation of a TDIU rating in this case is not necessary.

IV. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Connecting the disability to service may be accomplished through affirmative evidence that shows inception or aggravation during service, even for disabilities that first manifest after service, or that otherwise indicates a direct relationship between service and the current disability, or for certain disabilities, including sensorineural hearing loss, through statutory presumption if they manifest to a degree of 10 percent within one year of discharge. 38 C.F.R. §§ 3.303(a), (d). Further, with chronic diseases (as listed in 3.303(a)) which are shown in service, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Each disability for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). A veteran's lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he suffered hearing loss as a result of noise exposure in service from artillery fire, weapons fire, and aircraft.  Therefore, he argues that service connection is warranted for bilateral hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.
The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis pertinent to hearing difficulty, but he is competent to speak to his noise exposure in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). Even so, post-service medical evidence does not reveal hearing acuity that meets the definition of a hearing loss disability under VA regulations. 

At the November 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
15
15
20
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear. Thus, while the Veteran exhibits some loss of acuity in each ear, his hearing thresholds and speech discrimination scores do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

A September 2008 private treatment note indicates that the Veteran had a mild high frequency conductive hearing loss in both ears, and in October 2009, the same provider indicated that there was a mild bilateral sensorineural hearing loss.  However, no pure tone thresholds or speech discrimination scores were supplied. There is also no indication that the mild hearing loss found at these examinations was more severe than that found at the December 2014 VA examination. Consequently, the Board determines that the Veteran does not have a current hearing loss disability. 

Similarly, with respect to the hemorrhoids, the evidence does not demonstrate that the Veteran has a currently diagnosed disability related to this claim. The Veteran has described his symptoms of hemorrhoids, and he is competent to speak to his perceived symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, he is not competent to assess the chronicity or etiology of the disability. The September 2011 VA general medical examiner noted that there were complaints of symptoms, but indicated that the rectal examination was normal with no evidence of thrombosed or non-thrombosed hemorrhoidal tissue. The examiner also observed that a colonoscopy done a couple of years prior did not reveal any internal hemorrhoids. The Veteran argues that his hemorrhoids are episodic and that he did not have them at the time of his examination. However, his treatment notes also reflect no complaint, treatment, or diagnosis regarding hemorrhoids, even by history. In light of these facts, while the Board accepts that the Veteran does on occasion experience hemorrhoids, they do not occur with a frequency and severity of a chronic disability.     

Where there is no disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the Veteran does not have a current disability of bilateral hearing loss or hemorrhoids at any time during the claim period there is no disability that can be related to service. See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Absent current disabilities, the claims of entitlement to service connection for bilateral hearing loss and hemorrhoids must be denied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). As reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and hemorrhoids. Therefore, his claims must be denied.


ORDER

Entitlement to a rating in excess of 50 percent prior to December 4, 2014 and in excess of 70 percent thereafter for adjustment disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

Remand of the claim for service connection for right and left knee disabilities and migraine headaches is again necessary.  With regard to the Veteran's bilateral knee disabilities, imaging studies reflect normal knees, and there is no diagnosis of a knee disability in VA and private treatment records. However, the September 2011 VA examiner indicated that the Veteran's bilateral knee symptoms were not manifestations of an undiagnosed illness associated with Gulf War service, but provided no rationale for that opinion. Therefore, the Board finds that the bilateral knee claim should be remanded again so that a VA examination may be performed with respect to these claims.  

As for the migraine headaches, a December 2014 VA examiner noted a buddy statement from DO who reported that the Veteran always had headaches in service. However, the examiner then said that there was no documentation of headaches or migraines during active duty service. The examiner did not explain the dismissal of the lay statement of DL or of the Veteran's subjective history regarding his headaches.  Moreover, the examiner did not address a statement by DS in which she reported knowing the Veteran for several years shortly after his discharge and that he frequently had headaches.  Therefore, the Board determines that the December 2014 VA opinion is inadequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, the most recent VA treatment note in the file is dated in October 2014.  As the Veteran is seen at a VA facility on a regular basis, all outstanding VA treatment notes dated from October 2014 forward should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the dated from October 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Request an addendum opinion as to the etiology of the Veteran's right and left knee disorders from the September 2011 VA examiner or another examiner if the prior is unavailable. The claims file must be made available to the examiner in conjunction with the examination.  Upon a review of the record, the examiner should respond to the following:

Determine whether the Veteran currently has a right or left knee disability, or has had one at any point during the claim period.  If a disability is diagnosed, the examiner is asked to provide an opinion as to each diagnosis, whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current disability of the right or left knee began in service, was caused by service, or is otherwise related to service. 

If there is no diagnosable disability for either knee, then the examiner is asked to address whether the joint pain is a manifestation of an undiagnosed illness or a chronic multi-symptom illness.  If the examiner determines that it is not, a complete rationale must be provided for that opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

A complete rationale for any opinion advanced must be provided. 

3. Schedule the Veteran for another VA examination to assess the etiology of his migraine headaches. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches began in service, were caused by service, or are otherwise related to service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.  In addition, the examiner must fully consider the lay statements of DO and DS as to the Veteran's headaches history in forming the opinion. 

A complete rationale for any opinion offered must be provided.

4. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


